Iju TMlL CHunr QF A00e/\ta dF TtXAO
                       TuJdrn-l tiki*! df Ap^utb
                                           FILED IN COURT CF APPiAi-S
                                            12th Court of Appcai3 District



               y
                                                      TE
                                            CATHY S. LUSK

AppTeile_> Uiiif


                                     UuMjTS\JiikTEX45ll3;?d




                                CO
                 IdojJTiTdl l3F pAiiXi^S


E5T€i|jt UjOiT
Sim tad 34l£
iJuKiT5\/ill(LTu(46 1135l1


Aflpaiiat
EAsTIJ/M UfuiT

ld\/iLl/idL| TE1A6 16S5I




                                t#)
                   TAldk dl: Ci3«jT€JUT6
                                               (AAl]^
IdejuTiTL| di: 0*t*TikS                          2
TAkDld dF CUhJT^mJTS                           —^
LkscIm. dF MurNdRiTq                             4-s
swrtLMAjuT dF rut (Lasl                          &
STATE MGJUr dP PA£_T                           _!
15SLJ&S |OmaS£jURj2J                             2
SUilIMAkU dF TMiL A/^ljh^ju7                     1


 ^MTiFifiJtrE dF Sfci^/O-                        ^
 /IppEudiX                                       \5
         (A) TUtL fditT AtLTidhj CHlAAflAlut     n
         (A TlJiI l1kz1                  JxidtL dp /4uri-ldR.iTt|
      (LASIS                                   fiAi^G.6
l.4KUSTRdKJ^ 3^d U.S. 545,
a. i&ddl* 15 5,uJSd ^(J3,                      12
3, l&u\TejL V $ulTttt $dff 5aJ^?d US',           u
-J, Ok-ftAlm u Pknj>fr& 4tfs u& tsd.            ii
5 ludLdw MA3uM M/ki/Ut, Idl SuUd 43?. ii
6, PalfLdy Aidi\TOr£ qu SuJ 2d 7dt.       y
  13. \1\UAujl\ \J 3Au ^(oTiLlnJd               Tjoda dF /^jrUdKiTLj. CjQiui
     U.S. (Ldiof,                                              aranLMtJur dF rUa (Las*,
             du dK Atojur T/tJlL/jlL (JiL srdKJk Rlod 4
TLM Afili dnj Ad/JiusT 4. i^rtskiu 4,ud dnikt LMpldq^s
dp ri-t TB(As tOa^Al^TM^juT dP (LuiidiuAl JostiCa. «9iv>6idu
6eJdia.: pAd WitSTut PlafiJdt* |3ite,3idijuL| Jdtldd dF Via
^TUJudiCiAl lOtoTKieJ CjIm dl- MdU6TdU Mjajtlj T£KA5
/\llca^i«Jd| FiU£ (LU."U6.
            4fud Judqt FkrdW (^i&K^.'6Sed TttL diJupU-
iiur d/u d* /Ibdur Btejd_/.ik U4 W* P/du^pd fikAo
APPicMuir i^diMTudj fU  I^U/ntd
bq 3G£JidhJ I4.dd6- 4.od PI4/PT nte (LUims uJi/a, Piled
Afrm. TWiL |0£JLidd (OnASti^'b^ Pu Se/LT1d*J l4,ddS.
4*ud T\kM Ail (LUiUO Att FiflVdldus d/t kvfAlrdiddS.
        Aod TVk^L AFr^i Sfdidc FPl e^l l4i6 JUdn'dju
frk y^ud iWai d.ujji/^d /_i4 iout nte iWaI Cdu*f
KLfijSed Td ftuk d«j Tiki lOJrid/U,
         sd yduJ 3TdHi^ 16 b^Ftix*, THi5 raJElr- rtf
CJhtd dP /4jO|3«aI Pdk IftdkF.



                             Cfe)
                    STAPH MftjUT dP f-ACj
           TULA^aJUoT Mas A &3iuaTiTuTidkJAJ niqWr
rd 4 Puil Add FA.n d|Gf3dMTuMjirq Td lirid/ifd I4-.6 CLAjusl,
dP AtT/d/U 4/cd Td l-ki/t Ui6 6dD5c AcUudiLMid d/u TJk
MkKiTS AT A KAli55ed STdida* Td
daT AtJuJkJ \a>ti>Ld d(L)C4) pdiUT6 dP Gjotd* #hj TUtL
(iduplAdi TI4/M dduld l-lflvt, VmjkS (L_uad Ufdd/d Am-
Eud miusf dP t&L /LdiupkiKjP d«. A\ (dtuJ Tm.iA/1 - Lltfdeix.
Ed.




                            (T)
I. UfcJ(LdU6TiTuTidiJAl-ApK)lie£j STATUTc




                             it)
                  SuMtUMa dF4ttdL)iUMjf
           QrdnJL Titddq Filed 4 tUdTid/U fck LliuJ T&l/d
Td CntiieM All dl- Mi'6 Ewtdits T14at Cduld Maul                       pdnJT dnJS-
           UyddnJ3TiPiJTTdfLlAHL| Applied STATufc
       TUl4ppTAFLiFl tM&t.su-
6AddH 15 SLd3d AT E>d3-
          TU«j(L fdHt, T(4E StAfuri, £d*J FEk      ATE Ejlinf flHjL&JMtjS PIPE Oi-UllA-yui^E i5 PACJAl'
A O.Ld, 4d 7d2.
                    4ppliTLATidy dF3\i\;> 1.4,3,4,
lociaMi;TWE!p:HapiL^^;4 fdt^ rm Kjiswi5sfAi dP n4E
  (LdM(dlAi/L)T, 3& lid At 5ikJMd«xb ^H6,tdSd *i4
 Mud EJJpukJA/iL i'P Td TT4i6 (LI46X Ad i/d Ed«j«LEJ Mpp-
 liEAridy dF (MapTol f4 /4Mdd*dP6 Td Alod5li5S£d
(LdM^lAi/dT LdiPU ddT lUdTr(LL A6 AltiuiKed UnJ-
6adG>00 3ubds 4,5. q&jl tQ&iiiilm iM4&iL|l4-fc 4£5 ds
%p Cm*) 6ur\eM Dl6url(ud >P6 d/6-
UeiTidd /d fttfusimd, Td flak dw T/4E App^iUijTs
T,udq Fd^J (Udr/dd fck /UiLd TM.iAl.5d J-fe cdJdld
/UdT 0»wst*jT /4i6 dbJ^Fidy Ttf 4vdi)d TliE &xSd-
 IT dP TWtLTkM ddUHJ6 di&Mr&SAl dP 14,6 ddupl-
 AuJT. 1,0. \iil\AHMU VlT 285,
                  Ahl)uhjI      ifl ddf i*Weiieju(k Td Ayq E|uidiyL| finiiGr
(LipisL \H)itiAiA^ phe TkT/P 6dd»a did udr pndp
Enid, Aoplii n4E IAid Td TI4E (L5TA lolisikd-FA6FS
dK ldi5iMJTe>LpioLpATidM dk. K4F6 App) l/EATidd dP
TJ4E. J/kd 16 Ay J\k)Li&L.2>LL,'u)Ai\LUL-V fOALUUL HA1
S.uJ^d 333,




                                                Q\AJ&L\kJJL
              T\iM rl4/6 CjJum/ dF JbppQA\ Al\jolC)V TU£
OAiteloAik rd nte THjM-fhiuiiT LJ»n4 iuaTKuLT/tkB nj


               (LfliXTi Fi LATcti\' Z>                       (LAjSLlud.
           Ly T14L (LddxJ UP AppAppexjd a




    Ci3i
(A)




  UAir-Kid IE£ STdMj^^Eo IkJ THEJ&StfiATicrtJ CiU«J
TOltTUM..,       DisraicT ciBftu fl^ fy„
       V Sd,T.",APRJ5PHf4BtJ5Td,dadLJ«jruTGXAs
A. iBaskiu     EIHAV**""         ^""u'H luw
TUwTFEAsdu.i,   3.__   ofpuiv
                   puiTUF dP -otuxJidL
RJAlT.i nrJ^lrTd '^ 3"^   a™PE THAT LUid^tTMc ft.
KJAlTq dP p^Junq THAT I FIAVL MAiltd bd Us «i«T
kE UJ Tl4 PiTMTw-ui n\ *            "^'^^iTAridjU-IUdT-




                                           ^lJuJ   __,
                                 AlFjud III STdyc
                                 Pd*tfdK




                           4),
 L                                        IN THE UNITED STATES DISTRICT COURT
VJ>                                     FOR THE PMST^MJJ                DISTRICT OF TEXAS
N                                                       f           ~   DIVISION


  Plaintiff's name and ID Number                                                                      C/             'tf o.



    Place of Confinement                                                                                   ^     n


                                                                                 case no.      iq-oon ce
                                                                                            (Clerk will assign the number)
    V.

  A. 6asu^ sqr, Ex. Al.                                                          APPLICATION TO PROCEED
                                                                                    IN FORMA PAUPERIS



    Defendant's name and address




              I, p\\'\A9f\ IllL. ^TOnJldeclare, depose, and say 1am the Plaintiff in the above entitled case. In support
    of my motion to proceed without being required to prepay fees, costs, or give security therefor, I state because of my
    poverty, I am unable to pay in advance the filing fee for said proceedings or to give security for thefiling fee. I believe I
      am entitled to relief.

               I, further declare the responses which I have made to the questions and instructions below are true.

               1.      Have you received, within the last 12 months, any money from any of the following sources?

                       a. Business, profession or from self-employment?                          Yes Q         No \Zy
                       b. Rent payments, interest or dividends?                                  Yes •         No 0T/
                       c. Pensions, annuities or life insurance payments?                        Yes Q         No \?±s
                       d.      Gifts or inheritances?                                            Yes Q         No Q^
                        e. Family or friends?                                                    Yes •         No \Zy
                        f.     Any other sources?                                                Yes •         No 0
                        If you answered YES to any of the questions above, describe each source of money and state
                        the amount received from each during the past 12 months.




               2.       Do you own cash, or do you have money in a checking or savings account, including any funds
                        in prison accounts?                                      y^
                                                            Yes •         No 0

                        If you answered YES to any of the questions above, state the total value of the items owned.




                                                                                                               AATCIFP (REV. 9/02)
V.
                   Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
                   ordinary household furnishings and clothing?

                                                    Yes D           No H

                   If you answered YES, describe the property and state its approximate value.




     I understand a false statement in answer to any question in this affidavit will subject me to penalties for
     perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
     (28 U.S.C. §1746).



            Signed this the                  day of AA\AA 1                       ,20 _H\

                                  AJ.aajIJuJ AlMJU 5^ US
                                   SigMture of Plaintiff                        ID Number



            YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
            YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
            APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
            LAW LIBRARY AT YOUR PRISON UNIT.




                                                                                                       AATCIFP (REV. 9/02)
                        Efluse. mil. lU~r>Q7
AlT-RLd lul STdkJt.        Ikj THif-- h-   ^      TLkTd* ^ ^  TH.6 SuiT Td ETF
AiiAuqt THe ruHTfiasaa Wdi/mdu up u,-6 /,,h«
                     liST dF finuTits
AlPittclkt 3TTJHJL iud. SWLLQ
E5TEIIE UxJiP
3 (.4 FM 341?
MliiuTS\JilIE TE*A6 7732d
TDkTiJk.,,

A> lOflSkiU^&ERl^JEAKJT
G-ASTFImm UiUiP
2£>C>5 jdM.i5dHJ l^d/)dd
dUUiI |Adq TEXAS 7535 I
^AOTFldM UhJi'T
«3lfl(o6. (dnisdiu huAd-l
'dUEUdqTEy/15 75B5P
•-^^T U/iwA Ukiij           ^
3U»3 pKJ5d«j AdAci- I
'dvtUd^ TEXM 7585/
^-7777-         Ui"ftJw.. Ed SSL
f^^5 |dHi5dH> l^dAdd
•^t |/!dH TEX45 15fi51
7—7—            -IEE>(LdnZ
5(oM Fm 3418 $d
Muiursviiici ram 11330
           7Mi5 5uir 16. b.KduqMf UKJdex LJlJtff 1^5^.(133-

AcTidnJ.           .
                       J Unuj - l£)EldAwJd5




                               «}.
            AT-T-idA\J\T l^dMTi/uq Td Y)wLVl'dLl5 PilikJCft
                            Ihj STATU Eduid"
I. Pi ltd:—./—/— 0/WTi€5_______v                                            EdURT'.
  —         —                 :            lOdtk«J iod
 Juciqc:-.                                          6ii5)dd5iTidiu dp rut 4_eu_t m>
                .J_dq_:.                            __                 tOi5tdd5iT-
  id>u dr- ri4E M^TidKj:.                                              -^.iAatc
  OP FiuAl Uk_LH*..                    |             I        i/)iiui'       IAJdri(L_ QF lr\d>niiUL_| 0m_Vi_Ju_
  1-UiiuL_J3 Imj STATC (_jJum_T
   .     TU_ fc,d/wir i^LUrinjq rd 0iua/il1_is PiI
jwqs ,,u state (LquiiT 15..imj __Mpkr_ Mud ru>6


5e__rin I^T^/ ^' ^«dCi3v.cklI SMaiI TW,:5
                                      _ _
                                            ____,.




                           Ti_#flj*
                           iO/ir£:._2_Ji__/ tf




                       *>
     .—t ^KirwarI 'l__. OTDIO^
                        sW t     f . «"/f/>p_.
                               ^u,°
                                          .*        # ^, r:.
                                               . c^'Vr_ ^
          ->^m-
inj_ttk__«T_l Ai tu-
                 Tl4u. r-sT_ii£
                       _5TuliL UiiaU-3_J%ftpM%i'r-a(''4
                                Hii-i"  ^ik,. /' t r\„A w
_il_*_ Uu^T5UU^T^113^.SmTu5 TM_. 1 P^
JM_| sr^ d»u_ djuicx/Aiotx Pd* E.Uid di__5pl_tt-14_-1-_3-L_L
A«jd lA__iV_d iT (dACK dnJ__/_t/__, THEiU L Filld Ml
STEfO-Tidd dlci__/_./__. /WJ i/?_e_u_J iT Iqacm d»u
-S_/_./j_ TUEkj 1 $_Fil_j THE ST_fd-_«__' _______
     1 Fi ltd Mq STtp d__ q^iLVAiUCjL fiJk _]_*•-__
uw^_/__/__ Ak£\ Aituveti ir i_wc_ d ___l/_1__ m_j
lHl_.MqST_f3-T_d Uiu___i./fciS_Al£j ____,___
  '— TUou 1 F,.I_J WqtbTqO-TLUd d,o_J^L_ Awd
  «t       1 Filed Mq 3t            E)(l4MU5TidlU l_P Al_iailui_T(lMTiVI_
                       l#_Me_J ie.5
         inj jduH^uyiHjcjL Td q__r.3_i_dl _T.S__|.
TU£ idMTdR Ljivc wunu. ri-iM-r n4_ _.xi4Au3Tid»_ qp
^iOMiui_TMiiri«_ rf_u_di«_ dP q__v«KJ__5q5Tou
Ud '^Pd ^1^ ^^^T,4_ __„_ ^ R.
.**-* Td ^E «^^^^                                   dF nfe
THE ElA.u P-I Ap^idToi.qrM r, ^ ^ ^
*IFbuT     dAq, Td Xm  TTU
    T4_ d__V^E_ Sll-Tt J
                           rT   I™ ^
                           ^^P^TiT-»d_
        1         —    —.       _M __••»




                                 Tu^/rdM.




                              c-i)
                     EUiu-dKJt
           dioEdiu5TiTuTit_i_Al-/Vf3li_d 3rA#$$|f.
       diu dK AhduT Tl4.l-__Li_.L__ TI4_ Tiliify^p&iiLfft,:
TI4E STATE _ud F_d_KAl ___M3 did TUm >__4ftt^t.UKJ
IA_jFuII_| _l|4,k TUiq LdiLw. /4 dwiT_d _TAfE^_d__- _*
Tl4E3r_r_ dP T_XA5 AkjcI IDUHc AtTi^q Uwd22 ____*,
UtfM__._£_Al A__ ^(.ditTiLd dFPiEi/il _id^dTd
£Aj*_J TH£ LdR_,uqr_l A_T dK dK___u_U dK T14_ WE-
^.qE^ fa ^ j__kj__.Ti.j_i STd(u£
^T^AT^^Tbq-.TUEd^UATidKJ             dP Fl,_ ^j
£W, LdiTU d_T CJdt ,dHd__i dP !*__.. ___UJiL__
L_ J^ 5T(ll,£ U'U,T ^^'^ . huT Mu Ed-

Sl^1             *""--<   "^X^Efat
KMSiT Td Mq __Ed_iuT d«__4_/ N/ B u,, , , \

Tttuor FukjcJ ^__du,ur rd /^ /             ^ ^^T.
*H u-_*_ dp r^^^j™^ ce.
     7   .




    _:_|i_Ps ... FlIk Eausl Kjdi. udd«4.. _4u..,. __u6-(_
iw Statg. Edu_ A w.
 *> •1_l uj»6 iu_rV. Lf^rrr _•H£ l^'J'"1* «** * T-a
       __J MJdr q.V_SuFFici__JT Fd/K-iUdTi                      ElAiU-TuJd
       _)_|0Ai \MTid«J dF jd_d(_uU'L) Ldin4dur
            KOu 5 dF /AuJ
         d_ dK /lbdur T/4£j_2/__t/j___iTiUE TiJi.TFE.5dx.
5l^T. A. (6a3Riu did Tl4«_j /WJ TUw«. u_l/UP_llq LdPlik
I4_ Ld_ Apublic 5_k.AkjT 3_tf.i_|4/.RjT Fd        EdUKiLS Td EFF_LTui\T_ TV£. i.i__/Mr dP ^__!v/_K-
-\ P_i_ T14E Id.T dK STdl _j (dKdfOexTd. ___ U.a.cA, Ci_KJ6'
A»d_j_I. 5TU, \].T,E,A, qd.T _____.djSi_l.dl37. klIOM«T,Al-T«dbU/uAl.




A-qik T?Lnj*m»" ,,f-- I'^rq A__i ^Kdpotrq
             Td^TdK S__U_. Tn- BJtldLd.ud K_ I,. F
      '• ATTduMJiq F_i__ df fl________..^J£,
     *•AlT-u/U. K0AMAq£5 dF fl                —O^**
     ^ £U.,. iv_- ^Adt, dFT                   -J0^'«^
      s^dKUAi^^MMAqi. of*                    ~—9dl'^

     "toT"JrdFm,^^rbq^Td.-F_A,
                              CP>
                     CJh>ha Tl4u_e.
         OtpKiv/ATidnJ dF f_adt__«
» tdltt. UiCJte A,d diUff IEG did -TUui Au_ ni_w,i_i_lj__
Md P.Cx. ,-dM ri4t 5T„r£ ^                  UJ_k ^r^dd,
S , ^ r,f ^Hr-I %r d* d,Ui__ ,d^ dK n._

St F^f^f^^m^^i^T,^ TUE^L
ZZr fin qS'f M" **** ^ nt^e-Ed
£tukSJt      Pldlq- __uk*ik...i id) |diJL|5i_.- 6dd_. a) k_5»i_)1«_- _d*___j_dA-
__/! M^iy  AMd A

,niTi'A. Jr     *""*-•. ™* LhuiT _d/4_J__ dK
^.T.AI d„ F.UAl __d**d I_k 3dEl.            TdnTdK S£Ek. TUG. FdllduJiiuq (.die/
I- /lTTtiKi__q F_E_ dF43               11a-Ks.
2-_EMpl/.
                 ClflilU FduK
      •       iuq dF.ie_HLd.4d \atlm. Fd__d Mt EJu/l.q dF
HE lO,6EJf_linj/.K.q-|/.q5L„HJ bM6_d diuSdLS j_M5ld_l
dF.E__E-t.q__Kl /4«d EdiALlllEM.. T£5Ti/v.d,_q Ldl4-
.£14 LdM6 Am __tdK TMAT \iJ_l„T_d. Mq li b_._Tq-i.i_t
TI44T Ldduld I__1 Td TI4Ed_KJ.Al dF wq MAidArd^ajp
t«v,_,i_y_iM5i, ,E>„Kdl_, A__JdT4_. ^^_U_ ,_.__-
p«_T_d l.k__rq iAiqu||| that 4__ d^nd r__-/.i4 0*-
l5dKJ_K_ TI4AT A*L EJ._j.J_l_ Aud Fk_- FKdK. -k^i/KJ.
AKq-t_U^i5t4MUJP, iu5«j.e_Al _dAq5,
      Fk;5T.(TJ4_ dFPE_J5e, CLddt I_k'TUi6 /.JbdvJE _OkS_Li-
pl.(UAwq -he^Odwi is iki Ed_. _et ., Smajsl mint's
KJd Eddt E1..4 Fdujud iu Ti4_. J?di3 i0.6_j-|_li»u/t*q.^j
11 /4*u_J jd__E&duki. Fd* _]FFE«_d      Amd 6wsed U(ddtU THESE f~A., I^AiuidS %ll F2d(32?>,
       I^EEH.151 IT dJduld I04JUL( 5Fdlu£ dF /I 14^*-
iiULJ A\ A IvkflrtJiaJCjRjl TihAc Mnid »UA1kJkJujS dK Duped ciS /I PiK5d«j
itCj6^'dR liUMUiuiPq Kwd-
idiKjq TI4tKc CdiuduET U.JM0 UkjIWuJFul Pd* FI4E VlE-
nq (OuK.)dd^t dP CHdSiioq'lAnnhA Amd itHTixicHA i«j-
ddKq Td TI4E TdKTdus. IiFE, Jib^Tq i^iqUPs-
           Td M.Td K SEE k5 TI4F RJI IduJ idd fid itP
     I. MrFdKidtq Fees up fl                     /)iiha,^.
     a.EXtiUjfllAM-|-lOAU>(M4&S dP tt                 ldlJilA*CS.
     S./4&JUAI- t^AMA^ES dP fl__________ iddlUw5.
     4. jOu xjifi Vl-lOfl MAt\\L6 dPfi_               |rtr1l1jj««.v
     5.hJdKMAl-lO«MAL|^ dPti             |/Yiiltu
                EUiu Fi'v/G.
        iE)epidvMTi'dwj dp lij;,lot-KTq uJiTdddT
                idu«. pHdCiAS dF Imuj
        dn.J dw AhcioT Tl4E.cn_/JaS./j2_ TWE TdKlPuASdK
tail LIem did t14*' TME Fd"Tq^lM^b^ ^
^ qATE rd ...puJ^^C^^ E^-"
^1 LdU*T Ufa U^puj filler                    £"T***M±
          A\\ 4 \^Ata\]~i\AtnA btMA Cj40dd-
BiiatMATL iKJd.T-FoiEaJEL dK l^ddd*^ d,'6KiiWd
Wk Wq SaFEFq bq 1^,1,^ Td to iWjkj^Io i«
^W wMu id^u, .LA FAkM^ 5„ u.5,1

^tTtu U^ r,^^ 'U ™*W*< dK nJ,
^.«JUKM Fd n* I. FF ,li b^Tq Aqto ^p
fc .in!. IJ",            1 AtFmLd l££ STdidL Ulk                                                                                                        W
                   F-»i&cl Ct*t*LH3 l

                                                                   tfrvftfc                                     OFFICE USE ONLY

                              Texas Department of Criminal Justice                                      Grievance #:C^t At^JA 1 i *-)                                      Investigator ID#:           115/
Unit where incident occurred: f&W UrtAnA                                                                Extension Date:




         You must attach the completed Step 1 Grievance that has been signedby the Warden for yourStep 2 appealwuae 0 & ZUij
        accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

         ;on for appeal
Give reason      a        (Be Specific). _ I am dissatisfied with the response at.Step 1 because..
                                                                                                     '                                                                                                                                  >
                                                                                   -V'




              \ '•'




                      (\&AulJjUjL£ffl>
Offender Signature: Cl^J/Atf.                                                            Date: flf-Z6-M

                        f
                                                                                         \ • .       :       :                ,

Grievance Response:




• •. v 1' i- .Major Disciplinary Case #2013033723 1i has been reviewed.-.vThe disciplinary charge was'appropriate * "jlijf:
            for the offense of assaulting an offender without a weapofi, based on the officer s report and testimony at,
        I ~the4 hearing, and'the'giiilfy verdict was supported by a preponderance ofthe evidence^ All clue'process ±, ik£)\.\\^j
*,»   s *(requirements,were satisfied andTrie punishment assessed bythe Disciplinary Hearing Officerrwas-within^ ^ ym«ji
"'"" ' *agen'c^ guidelines. No further action is warr&rited'inthiFmatte?.*, ••**.•    »•' *•+*    l -••-    *»y-*-«»-




Sign^tiir^tUi^_A^PARKERv                                       W^ V>A A,^L^ -VV^
Returned because:     *Resubmit this form when corrections are made.                               OFFICE USE ONLY
                                                                                   Initial Submission                        CGO Initials:
 LJ 1. Grievable time period has expired.                                          Date UGI Recd:_

 L_1 2. Illegible/Incomprehensible.*                                               Date CGO Reed:

                                                                                     (check one)     Screened             _Improperly Submitted
 uJ 3. Originals not submitted. *
                                                                                   Comments:
-Q-4.-Inappropriate/Excessiveattachments.* - —                                     Date Returned to Offender

 LJ 5. Malicious use of vulgar, indecent, or physically threatening language.      2** Submission                          CGO Initials:

                                                                                   Dafe UGI Reed:        '       -'"* ?=»*                                                                                                                                                            OFFICE USE ONLY
                                        Texas Department of Criminal Justice
                                                                                                                                                  Grievance #:

                                         <1TFP 1                                 OFFENDER                                                         Date Received:           -DEC-ft-9 701*.
                                         & 1 hiI                  1         GRIEVANCE FORM
                                                                                                                                                  Date Du


                                                                                                                     ~ ^ : s -artj--^i-   ;*-,   ^Grieyance^CoOTTl

Offender Name: ^1^1/ori 1& —   ' -~


                                                                                                                                                                                                          AJ




•Pnu-flw ^^JWng.jnU^.amrf: ±]uTqj4X.*mmA mini Mi) imtUAfo ri^'±m




1-127 Front (Revised 11 -2010)                         YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                                                                          (OVER)


                                                                                                                                                                                             Appendix F
                                                                                                                                             *^~             '




                      •             ...'*•


                                                                                                                                                                                                                                                      .?.' ••




                                                                                                                                                                                            • , -,
                                                                                                                                     •*•-                                                                       «•




                                                                                                                                                         ^                                                      <    -^
                                                                                                                             '*.,




Action Requested to resolve; your Complain
                                                                                          V^AT TlitL ST^rE. CilukiTu                                                                   £du«J6                  Al8oI Me. THifi )ss
Lie..                .,._                                                                                               • ^          ^             • i       ,'       \   •'   "   ;             • ,,' ,   t




                                 -H A.sid                                                                                                                                                                  ftJ&T[W
                                                                                                                                                                                                                                               - —




Offender Signature                                                       P(           A fo%Lnj                                                                                        Date:

Grievance Response:


                                                                     .       r
                             . *       >» -'    *.                                                         ._     ^




     :         ».    "v ; „„•.                 t k           L                   "j» '•               "»        ,'/
                                                     \
                                                                                     ?•           <                                          v/ -) vi . •• • . j h i\. •,.i W i -5 T .iT/,.'«
     •\ V.WJ                 i                                                                                   )• .
                                   \      - *                            t       -   .
         •«.


               .    "- 1           t" I X!       * ! ,                               ; i *             \ I \                        i>

Signature Authority:"
                                                         i       <                                                                                                "vmm ;  U'9 L\i\5
fi2. Submission in exceS? of 1 every 7 days. *                                                                                                                                                       OFFICE USE ONL
                                                                                                                                                                                       Initial Submission'                ,,UGI Initials:.    &*->•
l~l 3. Originals notsubmitted. *                                         i                  •,.
                                                                                                                                                                                       Grievance #.        ^ZH^m2^
                                                                                                                                                                                                           _ _ .. . '^ortasMi.»
n 4. Inappropriate/Excessive attachments. *         '                                                             •                   1
                                                                                                                                                                                       Screening Criteria Used:                        /
I"! 5. Nodocumented attempt atinformal resolution. *                                                             4
                                                                                                                                                                                    Date Reed from Offender: VDEC Q. Q 2013
n 6. No requested relief is stated. *                                                                  '„•.., i » •
ZZ       \          ••        . •     -•          ' 1. I                                         ^Date Returned to Offender: faJkL,0 9 2013
117. Malicious use of vulgar, indecent, or physically threatening language. *.
                                                                                                                                                                                   t 1^-Submlsslon                          UGI Initials:
I~l 8."The"issue"presented is~hot grievaSle.                                                                                                                                           Grievance #:
[~1 9. Redundant, Refer to grievance #                                                                                                                                                 Screening Criteria Used: _
l~l 10. Illegible/Incomprehensible. *                                                                                                                                                  Date Reed from Offender:.
n^l- Inappropriate. *                                                                                                                                                                  Date Returned to Offender:

UGI Printed Name/Signature: "• ' ^                                                                                                        DEC 0 9 2013                                 3"J-Submlssion                       yci Initials:.
                                                                                                                                                                                       Grievance #:
Application:of the scfeening criteria for this grievance is not expected to adversely                                                                                                  Screening Criteria Used:
Affect the offender's health.
                                                                                                                                                                                       Date Reed from Offender: _

Medical Signature Authority:                                                                                                                                                           Date Returned to Offender:


1-127 Back (Revised +l-=2Gi-G)-
                                                                                                                                                                                                                                             Appendix F



                                                                                                                                             _*-
    ~i\L£l llHl             M /^5/jO                             ftaC. 64-OT- /^
                           Texas Department of Criminal Justice                                                               OFFICE USE ONLY
                                      ==-?!»• .:«"<



                            cri^D 1                                 offender                                           Date Received:       pFP-'ft-ff                                                                     'Investigator ID #: -^ yt?f^~
    Unit: ESTpllfl. f !-(.jes0ly^^
    appealing the results of adisciplinary hearing.                      __ - ^
                                                                                     submit  aformal complaint
                                                                                      - '^--'— • —
                                                                                                               The only exception is when'
                                                                                                        -^ ^.,..~ {, „.^K... -_".,",
    Who did you talk to (name, title)? Iu U/Kb XuxJM t-.Ji.yJ, f.tl.A                                                         Wh.n? fg-^3-IC5
    What was their response? ( Jkli/A \fMi\U 1                                               ,
    Whataction-was-taken?->|~J(-k4-[/-U-lA^It4 •>-                      ,. ,,~.                                           ^              ;
    State your grievance in the space provided. Please state who what, when, where and the disciplinary case number if appropriate
         fliU> U-l*-U3 J H&\nTt"-••      n»/           '^1 i» m                 h i ri/n(              iW/w,n           rimy




 y^V',rl,^n';H'I rN                                                                                                              •^



                                 s^-
                    •^


                                                                                                                                           i -           J.4-.J




        M'




 Action Requested to resolve your Complaint.
                                                           Mq^llldtl
                                                            &        OjdKAMJttlbul STqh/L ^ill4
g6rievance;Rcsponse:                                                                                                        Wit.




             Your complaint has been noted. Inmate Trust Fund (ITF) was contacted and states that $2.00
             was deducted on 04/18/13 f6r a state order. Two civil orders were deducted at $2.00 each on
             04/18/13. You have one federal order which was deducted for $8.00 on 04/18/13 which was
             the standard 20% for federal orders and 10% each, for state and civil orders. The amounts
             were properlywithdrawn. No furth'eractron'is'warrahleSr^^"~' ' "

                                                                                                                    WARDEN BREWER
 Signature Authority:             "^*      " *V-X»^>            "      sTr"                                                                                Date:
 If you are dissatisfied with the Step .1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigatorwithin IS days from the date of the'Step l'response.
 State the reason for appeal on the Step 2 Form.
 Returned because:          ^Resubmit this form when the corrections are made.

 • 1. Grievable timeperiod has expired.
 IT! 2. Submission in excess of 1every 7 days. *                                                                                 OFFICE USE ONLY
                                                                                                                      Initial Submission                    UGI Initials:.
 l~l 3. Originals notsubmitted. *
                                                                                                                      Grievance #:
 l~!) 4. Inappropriate/Excessive attachments. -* • -• - •
                                                                                                                      Screening Criteria Used: _
 O 5. No documented attempt atinformal resolution. * ,                                      a                   j
                                                                                                                     -Bale Recd-frorn Offender:—- -•*=•                ~   ~
 L~j6. No requestedrelief is stated. *                                         _;
                                                                                                         >. y         Date Returned to Offender:                  •'
 1~1 7. Malicious use of vulgar, indecent, or physically threatening language. *
                                                                                                                      l^ubmissiQ" .                         UGI Initials:.
 M 8. The issue presented is not grievable. „                                                           .r           -Grievance-^:-— .     -   '         ^--~-     "—*••   - '
 n 9. Redundant, Refer to grievance #_                                                                                Screening Criteria Used: _
 l~l 10. Illegible/Incomprehensible. *                                                                                Date Reed from Offender:

 nil- Inappropriate. *                                                                                                Date Returned to Offender:

 UGI Printed Name/Signature:                                                                                          a-^H^mlSSiP" H               .,,      UGI Initials:.
                                                                                                                      Grievance #:             -     - •
 Application of the screening criteria for this grievance is not expected to adversely
                                                                                                                      Screening Criteria Used: .
 Affect the offender's health.
                                                                                                                      Date Reed from Offender:.
 Medical Signature Authority:                                                                                         Date Returned to Offender:


 1-127 Back (Revised 11-2010)
                                                                                                                                                                                 Appendix F




                                                                           '        'H. .       -*   •**§f-
 Pi'ltd oxlpiiif                                                        A3/»^//^

                                                                                                  _^ ^OKFICE JJSE-ONLY_ . .„.

                              Texas Department of Criminal Justice                                 Grievance #:

                                                                                                    UGI Reed Date:
                                                                                                                      FEB 11 2014
                             STEP 2                                OFFENDER                        HQ Reed Date:      FEB 1 3 ZDU
                                                        GRIEVANCE FORM
                                                                                                   Date Due:

  Offender Name; AtX-xajlTX iilh feTbfiJl       TDCJ # 5"q                                  InvestigatorID#: A— \ OO'
  Unit where incident occurred: fcfrTtM-l                                                          Extension Date:



           You must atiacJTthe completed Step J Grievance Tfuii*na~s been signed by the Warden for your Step~2 appVtl,           -3e-3 2Qtt^-
          accepted. You may not appeal to Step 2 witha Step J that has been returnedunprocessed.

prGive-reason-for-appeal (Be-Specific).-***rl~am-dissatisfied-with theresponseat-Step-l~becavse... ' m'•- rT           *    -           ""*"
                                    AUG. bJ4kidg^i5ddiLeJv5ii3HJ udfc IhAftultpLu •nteAut*. l-U
 fozkMpA T14jA? T14k ImuAArr- TiAiltf hiuir\ i, iaa Orittvtorf /jj^|-fl^[                                                               mu
 ArbrLi./»rirtni ilP tf&.iiii >1«i m/iv/i^ fiiw. Ti.rn civl\ ftftfefflaVdrt fr-fc fim
 1WW4 ArJ ill"/* ftftrt-J K3rf 6TME (Li\/Y>TvU* Atirtata TMe5e. Cftttofr Hi
  EwtiV1uM,arJ(Ld flu/leu* i ipiln i yOM^Ixi (1Pfrf,i'Als ft" NictVjIuiftTi'rMT^K^
  /U ifypl.orl. VOoflJUiv \X /lnnrjia Kim- Tl£ T/lkuti <1f All- 4 pM,r6o/ii^is$
  pjtylS u\\t)l&\t AiltluSturt T&QMA Til f^Xunri /W| dfc TUli^.-lUdiLJtt.+
                                                   +

  ^gfrilr in tiki Tmolki dE Am vfi unties UrUfr'W) ite Aoroiktr, AaA^As
  A fajj^puiT fltotl/i L^ikSritUsJi T/°l i*Jtxuur)*j&fli4rtiMi7&s udT ST»vre uiirM y^di lOo^s

  /kjrl -p4^T IO% LJt'14 fol T/I^ji hltf £AlU 5TAT& CtartJ. AT H4fc Qf\K\y
 X\*A          ;r                                                                   Date: 0& / ibf t         i                                                                          i                                       l
    6. Inappropriate.*                                                                                Date UGI Reed:

                                                                                                      Date CGO Reed:                                 ,




                                                                                                        (check one)             Screened                     Improperly Submitted
                                                                                                                                                         —          -       --!.«--,-
                                                                                                      Comments:

CGO Staff Signature:.                                                                                 Date Relumed to Offender:

                                                                                                      3s1 Submission                                      CGO Initials:

                                                                                                      Date UGI Reed:
                                                                                                      Date CGO Reed:

                                                                                                        (check one)             Screened                     Improperly Submitted
                                                                                                      Comments:

                                                                                                      Date Returned to Offender:


1-128 Back (Revised 11 -2010)                                                                                                                            Appendix G


                                                                                                                                                                                                    J
                                                                                                               M
                                                                                              OFFICE USE ONLY
                    Texas Department of Criminal Justice
                                                                                     Grievance #:
                      ^ ^^                           OFFENDER V '                    -Date-Receiv*f.a.disciplinary.hea'ring." __'" ^..1. --- ^"S-~"- *-
 Who did you talk to (name, title)? ?MlTi QA^VftJ . UAA(yA Tiki,jfifing MitS When? 7-4X'l3
 What was their response?'MHJU^JP^vi Ki                                ^ >• V{-    ^W^-,' -? >-         ^i_
 Whataction was taken? M,AjKMfl»iA4^^ifl»tfi -A Ml*.c ^. ir /ua rttz it t.ituk
            a\ nair    j.utq rtAeju*
                              rtjgjig .^   pfz rAP//;<>it«t~Cnrer
                                      . s* ru,? rAP//;(>juj>r^nr nwrtx
                                                                  ric^Y**

 p*KS>**un-tfr>/s)AA **ft rllojio. A&ci>n tiMi -viu.. AkMiXt 0& 0**01-M t




 1-127Front (Revised 11-2010)    YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                          (OVER)


                                                                                                                       Appendix F
                                                                                                      £t*-*j\ OT „0^»                                          f\-0*- *•               ,           o       p          ^




Action Requested to resolve your Complaint
                                                                           TM# \4pXumuJ itf imh ^/igtTti 4.^1 MiAelryyjfefcflta
Offender Signature: Qlrfj/ttzJ fXAl) jdjtfrU)                                                                                                              Date: 'Off-o?6-ftg
Grievance Response:
                                                   %                                                                                                                          ., y w




                                                                                                                                          jut
                          J     ♦     I A > 1* r ' ^0^-^L^,.#^                                                                                                                                                     I           f             •> ... s'V



                                                                                                                                                Ki' ; > * * •>x * '.T^r It j,^'^ /I ^                                                                                                                                                                              - ^^
If you arc dissatisfied with'the Step 1.response,,you may submit a Step 2 (1-128)to the Unit Grievance Investigator within IS days from the date of the Step 1 response:
State the reason for appeal on the Step 2 Form.                     _                            "      *,             *"                                  ""                ••            '                                          "         „
Returned because:                           'Resubmit this form when the corrections are made.

Bt^GtSvable-time peri?d has expired.1 P^';' AUG 2 6^2013 , l                                                                                                                      fiOii - l>i '                                       ' (           -'Ivf

L_| 2. Submission in excess of 1every 7 days."-*                            -•           x           " ' ' -^>*                           .••*.(/ • * i "• '• >> £• i' v*                                                                                                                              m'
                                                                                                                                                    Grievance #:     •.'2>)/J2A7*6< ' ' ^                                       * L-             •'   >»' I » •
                                                                                                                                                  ^Screening Criteria Used:f ^                               <                                jj"        ""
n 5. No documented attempt at informal resolution, t*                                >
          '           • ~, -•           . *, ¥ ' •••••     *.*:     ». \ •'•♦.       *       I
                                                                                                                                   f n,-, I      IjXate Reed from Offender":                             t . j AUti L 6 2013
l~l 6.>No.requested relief is stated. * ,                     ».                 ,           . ,                  a, -v
__        .       '       ^     ii,         '","    .-,!•.'.       .-,4.         /       ( •)                •;«;. i- t       l                  j" Date Returned toOffender:                                         AUG 2 $"2013
I I 7. Malicious usS"6f vulgar, indecent, or physically threatening language. *•—•
                                                                                                                                                   t2^$q|>ml»iop             * |                   UGI Initials:                                              \
n 8. Theissue presented is notgrievable. '                           *                                                                                  Grievance.*: __;                                 .
     --       -       •             - t i i • .    «». r
[J 9. Redundant, Refer to grievance #_                                                                                                                  '"['*'• I : '                      '             "            . . .•                   ''*>.'
                                                                                                                                                        Screening Criteria Used: — * *" *                                                                ^
n 10. Illegible/Incomprehensible: i, V* 'jti                                                                                                        '      >             .   f.                        »                          •       r     1 ," '
                                                                          .1 \       1     PilkilLlJi-Ul                                          AujUVMj \AAtV. -QL l£&l~!±
                                                         ,-4&'
                                                                                                                  OFFICE USE ONLY

                               Texas Department of Criminal Justice                                         Grievance #P^Qf *£ 0/ cO Rfc
                                                                                                            UGI Reed Date-NOV 18 2013
                           STEP 2                                        OFFENDER                           ug                NUV 2 12013
                                                                                                            HQ Reed Date: j_
                                                                 GRIEVANCE FORM                             Date Due:          la-33
Offender Name: AiffUlA \(£jL, fVfoU -^^            TDCJ #5^1(^5
                                                                        1 1>UU ffWI     I ~WM               Grievance  Code:
                                                                                                            v,..v....vwv.™v.    57?:—~


trnit: X?)TeJAA. fl'312 L^Te^l^investigatorid#: _| ~\(?oH
Unit-whereincidentoccuiredi-ir/^TMrAiii^LJ-lLl-iT• --•                              —                       Extension Date:

                                                                                                                                            w

          You must attach the completed Step I Grievance that has been signed by the Warden foryour Step 2 appeaW&Tbe u
         accepted. You may not appeal to Step 2 with a Step 1 that has been returnedunprocessed.

Give-reason for appeal (Be Specific).            1 am dissatisfied with the response at'Step ] because...


SATi'Rfd MlirM Tfe U\A*c\lu\f* STtfi-nnte., t/UspflHjV... Oflfrtuv,Mil
3XAxtr\ TMrtf rUH En5rUii*ui'uiuiT ^>^dv;^d-rJ>lOi lU^jTKTiiifcj rsvto
u)iiuq Tl4t^QgVf.M/M m,M6 uiidrftonPiaPiiTft'l ikiPJurhYti^- iAt>145
rUmTft rttmnii^ftirlift i^i^ritln^rl/1 AjT t uas kjo^ flw^j
K»inc^ fip tu»~ ^iinipr*piMirti i'/ Hm ir*^. Amites riM n.ijm,
 TAtUxi pM4lM,iUf4 finttfiiuAfai ho^o.T. Ipjpi: rHf untiT. t 3-fauld
  Uflx/ikkoj iuilrifti^                                                                                                                                  J ^/ Z/QtUJ                                          Date: J/~/?-M
                                    A,     ...iT.:          *-C"'
Grievance Response:




                        Your Step 2 grievance has been investigated;by this office. You were                                i i         ••«.   *•*   v-
                        appropriately advised at the Step 1 level. Your complaint is noted. No
                        further investigation warranted by this office.                  - ' -
                                                                                                                    t^t




Returned because:              *Resubmit this form when corrections are made.                    OFFICE USE ONLY
                                                                                 Initial Submission         * -           CGO Initials:-
LJ 1. Grievable time period has expired.                        * .              Date UGI Recd:_-                                 I
LJ 2. Illegible/Incomprehensible.* -                                             Date CGO Reed:.
                                                                                   (checkone)        Screened         .Improperly Submitted
D 3. Originals not submitted. *                                         -
                                                                                 Comments:       '
LJ 4. Inappropriate/Excessive attachments.*                                     ^Date-Relumed to Offender—^= <=-•-*-
             " '^v'r'                  r^%x'
                                                                                                                ^    CGO initials:.
    5. Malicious use of vulgar, indecent, or physically threatening language.    2"^ Submission

                                                                                'Date UGI Reed: _
LJ 6. Inappropriate!*
                                                                                .Date CGO Recd:^
                                                                                   (check one)       Screened         .Improperly Submitted
                                                                                 Comments:

CGO Staff Signature:                                                             Date Returned to Offender: _

                                                                                 3°* Submission                      CGO Initials:

                                                                                 Date UGI Reed:
                                                                                 Date CGO Reed:
                                                                                   (checkone)        Screened         .Improperly Submitted
                                                                                 Comments:
                                                                                 Date Returned to Offender:




I-J 28 Back (Revised 11-2010)                                                                                       Appendix G
     fteJfik£K.S3.l£LIJ41                   /     Q5 /.*o ( .HIl
                        Texas Department of Criminal Justice                                     OFFICE USE ONLY

                                                                                         Grievance #:
                                                       OFFENDER                                       2014
                                                                                         Date Received
                           TEP1
                                                                                                 eivcu,                       *


                                                  GRIEVANCE FORM
                                                                                         Date Due:

                                                                                         GrievanceCode: _
Offender Name: AtETu 0f V\ JUL. i*STUldtJ li.l                                        ^_:                '
What action was'taken? (Th1\L KJflkJhJ                     ~
State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate


    iHm1 Vll-fly-ia
         Vt7-0y-ia I MM mVfll^rl in /Ui
                                    A»I it \Colour TUAT fiA,j.sgzJ IU4^
                                                                   IU4
III  tOfl,Tflk^l TH ffliM. A filfrRXJ«|,lVl Ml) flfrc.fr'UlM -finA fiQMTt { lUM
jO/!tflip/-J

                               1 'joiVtflj/'-) fil rS>i|H( TtAT, p Apan a
•mrfl r UxdrJ A mUm^. T]1 ^ j?, ftn ri4f yO^l^i
^p.i'E /AM ilE iT li to TUoiii.. fiil.Tlii-: WUU.M ilCfrc^ iA^ihi
Ml      ynmi/ygnTf i falas l/^AniUr Til k>k lm( npfrp^ |/k^| r»n tii ill
i   i\U;mA Hi. OAAop\nr\ X\Xia\X \\A\A tii.".-ifWV?j_j^i i._ift-jd. &3i4*.rt-Tlfo7 •
J&4l         fffliit A/mCTR
                                                       4                                         &t nkr TiKXcT -4
                                                                                                                q*u/J^ Til s5^ in tUm ^ All Sa
                                               nA 1 f>w./1^j^i P^ulkJ

                                                                                                              MAK-a-5-™




-127 Front (Revised 11-2010)      YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                                 (OVER)


                                                                                                                         Appendix F

                 •""a
                                                                                                                                      •w i •n




A,d.nRequeS,gd,o,MQlvey.urC,mpl,tn,T|J- ^j, ,„, , ftp ^ ( ^ft fl,,) UqH-^MAOC
               ore:
Offender Signature:       (\AtAJ*l
                          L/jaL/.  JtiJ AtiHAU)                                                                    Date: 0% ' <3L - l>3
               )nse:
Grievance Response             /J




Signature Authority:                                                                                                                          Date:
if you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step I response.
State the reason for appeal on the Step 2 Form.                                               *
Returned because:           *Resubmit this form when.the corrections are made.

    1. Grievable time period has expiredMAR *> 5 tUH
  1,2. Submission in excess of 1 every 7 days. *                                                                           OFFICE USE ONL
                                                                                                               Initial Submisssijx)       . I JjQI Initials:
l~l 3. Originals notsubmitted. *
                                                                                                               Grievance #:
1 1"4" Inappropriate/Excessive attachments. *..BjS. . ^_ ^.^ _„_ .
                                                                                                            ^.Screening CriteriaJJsed:.
l~l 5. No documented attempt at informal resolution. *
                                                                                                               Date Reed from Offender: MAft ^ 5 £""'
n 6. Norequested reliefis stated. *
                                                                                                               Date Returned to Offender: MAR & 5 2014 '
j-! 7. Malicious useof vulgar, indecent, or physically threatening language.
                                                                                                               a^Snbmission                   UGI Initials:
n 8. The issue presented is not grievable. "* "                       ~™                                       Grievance #:      ~~" "^
l~l 9. Redundant, Refer to grievance #                                                                         Screening Criteria Used:
f~l 10. Illegible/Incomprehensible.                                                                            Date Rccd from Offender: _
n 11. Inappropriate. *                                                                                         Date Returned to Offender:

UGI Printed Name/Signature:                                                                                    B^Snbmlssion                   UGI Initials:.
                                                                                                               Grievance #:
Application of the screening criteria for this grievance is not expected to adversely                          Screening Criteria Used:
Affect the offender's health.
                                                                                                               Date Rccd from Offender: _
Medical Signature Authority:                                                                                   Date Returned to Offender:


1-127 Back (Revised 11-2010)
                                                                                                                                                               Appendix F
                                                                                                    OFFICE USE ONLY

                                                                                           Grievance #:

                          C^T17T> 1                            OFFENDER                    Date Received: -MAR^ ? ^"
                          ^ 1 ILJr 1               GRIEVANCE FORM
                                                                                           Date Due:

                                                                                           Grievance Code: _        \.
                                                                                                                     T
  Offender-Name: AX&h&d~ lu—SXbjiMh- ^TB&J#-S^^^ --                                       "IiTvestigator'IlJffr
  V™t:&0$MlM                        Housing Assignment: KHJi/»JDUJm
  State vour grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate


   kimaA ntCiOtu \Aaa\ TWqmjl X*uaIa-Xi. l-|gj/)^ 11 li nf m.i. Shy] - rtt&OA*

                                                               j L3f /Vli\/g^
                                                                         i tur
  /IP TUf )0n/1fUnTi[ ftf M»j flrUlx Tl-fF TnjM^rG 1-1*4)0'd h Mf MP
  l if) /W)~ TlllrJ 1\Aq'X)AWi lAAitfnythpajt.Tii iiiUS Ulj/r . TUi
  iftiil ftlw TUr ^u.»i^^npT. ^H^fprJ
  mifWrg Til fiFF. li 114at mi- utrtft TUfrffn ruiy.. \AAoiiu\HiAA-ii\*MfrtijA -i^i^Tiilitdlfijj iiilAS j/ivt/^i^
  MtLlKHl tdVrU Mu HiIU-tjimrtii. A" kOMn^ifi - tftdhVi a nihil
  Mi) f/wliii l-lftflcl fior h.l/ft nJiraiuhl /Wl Mflri M)i.1f toflPaj in*-
  fi\npjc\ hi ri/h7 FflvrHrtM iimir lrtfl,ftW I u)Ma TKAjn^ffHfri
  Til T14f £?>TQMP.-\lHnT-t i¥~ fMMiC,|4 r I4fld A C\4At\\to Hi th,t hit/
  U kAli ll1lY-Tl4l1lA^fSllMi /Wl-r|4^- yY)/m Tl1 Mr) yOiuy/niTi| -l^iJT M>". PrfiJorl
                                     n l ^ r I I .a * * , . . -rW i. A . . x\ . .« ^ . ..-r- . a- .^~ 4 i-1 t-. • i




   il^f flhrtnT fUiT
                                           £se
                                     11^-311^ n ILiiK
                                                                    i
   TH rlil ftp. f?n T. FlUrl /( Stpy7 ilmt il^t-vtof g. l1hi Min>c iIhj
                                                ilwl TU." I-Af>\-IliUJ w ImiT                                                   IAjT
  foftj>Ayi*r\ uiH i/^^,^|^)iwm)^>i? fc^v^c^^ i^u^ i^fi^v^ v//d mtrjpvr ~^k
                                                                                                             *U& \T
  1-127 Front (Revised 11 -2010)    YOUR SIGNATURE IS~REQUIRED ON BACK OF THIS FORM-                                       "(OVER)


                                                                                                                         Appendix F
                              ^k.
                       Wt
                •^

                                                                                                          ..
                                                                                                   >.„»-•»••:-,       it-Ai



Action Requested to resolve your Complaint, j ^ ^ T|^ l/^J^) flf /lit M^l f R^teSi*^                                                                                 -- >w.




Offender Signature:                /l/k&Jjo$] n//^f
                                                                                                                  j^.. vvi i /.... ••?.•Jt.t^fe*'^-^-
Grievance.Response:-^ ^ ~=£.-.f^j- >-—m—.:• *^-*•'.'* ~ i ^

                                                                                                                                                                                       i




                                   t '•




Signature Authority:                                                                                                                    Date:
Ifyou aredissatisfied with theStep i'response, you may submit a Step 2 (1-128) totlic'Unit Grievance Investigator within )5 days from thedate oftheStep J response.
State the reason for appeal on the Step 2 Form.                                                                        .
Returned because:          *Resubmit this form when the corrections are made.
                              'I
jf| I. Grievable time period has expired. >Ji£$ \1 t-Urr
M 2. Submission in excess of 1 every 7 days. *                                                                                 OFFICE USE ONLYy£)
                                                                                                              Initial Submission (                      UGI Initials:         ^¥^J
 r~l 3. Originals notsubmitted. *
                                                                                                              Grievance U: & ff> N'/ / /I?^(#
 Q.4. Inappropriate/Excessive attachments. * .                                                                    Screening Criteria Used". _                        I
 f~i 5. No documented attempt at informal resolution. *
                                                                                                              Date Reed from Offender:                       U^"
                                                                                                                                                                         r»*
                                                                                                                                                                         .'nift
•0-6. -No:requested=relief-is-stated:-^-r. -jp--»m»t* —-. ^^g=y^-"-T----- ^t-.^-                             "fratc Returned to Q?feii(Ier:p ftift '*>                   •        •"
t~1 7. Malicious use of vulgar, indecent, or physically threatening language.
                                                                                                                  2°J-Submission                *.       UGI Initials:                 <
1~1 8. The issuepresented is not grievable.                                                                       Grievance #:                           :
1~1 9. Redundant; Refer to grievance #               .              ]                                             Screening Criteria Used:                                    .
 l~l 10. Illegible/Incomprehensible.                                                                              Dale Reed from Offender:                       -

 |3 11 •Inappropriate. *                                                                                          Date Returned to Offender:

 UGI Printed JVame/Signature:,                                                     MAR 1 7 2014                   l^SjjJuniSiiSJl                        UGI Initials:..
                                                                                                                  Grievance #:.                                          ,
 Application of the screening criteria for this grievance is not expected to adversely                            Screening Criteria Used:
 Affect the offender's health.
                                                                                                                  Date Rccd from Offender: _

 Medical Signature Authority:                                                                                     Date Returned to Offender:


 1-127 Back (Revised 11-2010)
                                                                                                                                                                             Appendix F


           X
flgT6S                                    Investigator ID #:.      f^S-o
 Unit: feffifcjU*.      Housing Assignment: Miflttfl. ifl-^U                                   Extension Date:

 Unit where incident occurred: &5T'gJ,jfcJ                                                     Date Retd to Offender:   NOV 0 5 2013

                                35^w.r>qqNyy^g^^^^
 You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
 appealing the results of a disciplinary hearing.                                  '   '
 Who did you talk to (name, title)? J)h,\xAn Hut W. k4okm,imj<1 LiFr^l;\/^^ rip tW\ Jinn
                                             ^
                                                            £
    iftjq R5k. fe *'-" r—^ •*-'-H f- -1 ^ """" ^"- ••"*'
    xw Upmi                                           ftJQf 1C
         f1
  JU   i-sfWi '/Up mil \ijjn4 t^tii i^jh^i . And ^U\jfS|ff?°/U/l n4rtT
 2     +                                                                          53
  fg^pCl Tjl -p^. £ar^U.^a»«)ir.| J i>< &i,AuA-eA T>f7~, (Ud Win TT4
  il^/xfVilkt fl^yl T7^. ^n^^T.i
                         [dUnAf\SUAAi{ dnt\*A ilttiCeu tUuS !4iCi                   '. y




Action Requested to resolve your Complaint
                                                        •j ~fci\i~i*&\-'"rife i/Wn^t nf /ill i/Utj k/tiss
Offender Signature: Qa ^k A.A d .:   .

n 9. Redundant, Refer to grievance #                                               "'                         Screening Criteria Used:
II 10. Illegible/Incomprehensible. *                                                                          Date Reed from Offender: _
Q 11. Inappropriate. *                                   s                                                     Date Returned to Offender:

UGI Printed Name/Signature:                                                        •                          ^SpbrolSjiyn ^_^_ ..^.UCIJnitials:.
                                                                                                              Grievance #:
Application of the screening criteria for this grievance is not expected to adversely                         Screening Criteria Used:.
Affect the offender's health.
                                                                                                              Date Reed from Offender: _
Medical Signature Authority:                                                                                   Date Returned'to Offender:


1-127 Back (Revised 11-2010)"
                                                                                                                                                              Appendix F
                   "~*Tefxas Department of Criminal Justice                                        OFFICE USE ONLY

                                                                                            Grievance #.: C&/3 / 9 7 $ f./ _
                                                       ~ OFFENDER^""                                          AUG 0 9 2013
                                                                                            Date Received:
                        STEP1                     GRIEVANCE FORM
                                                                                            Date Due:

                                                                                            Grievance Code:

  Offender Name:4) fltLC) \tJL £)TO Kit                     TDCJ # S^S^S"                   Investigator ID teJ^b^b ^
  Unit: Lj4:ST14/IK4               Housing Assignment; U-^ I —*f                            Extension Date: h)*\KJ
  Unitwhere incident occurred: l^AS I It A M                                                Date Retd to OfTender&UG 2 3 2013

 You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
  appealing the results ofadisciplinaryhea^ing-_ ^* ^V"'. **"••• •*•'    ~* ""*   ""*"/?"                            *4
 Who did you talk to (name, title)? fJ«J tT( 1> D ,G i ) .; HJArtQ(LlL) VJdil                      When? lTtf - D? - 13
-Wh&t^s-thgjfreiiptnissT-l'-JidliHL^fY^ i I"
—^What-action^as-taken?^^lbtlL=i44^y^fabM^--                                                                                           ?f.


 State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate




 Firulr TlUr Ha^^i tin tu~ VW> yAyr>'rui ai/a*/i3 A^n,^)
 Tte, AT Hll-VifU Up UArJi A PAls*.-iftiy)i'1ivr /'mif juMtSf nl V^
 \t\6ir\OArt.
 _            llE flraTEf] AT TU," UtfUw.^fl
                                          ,l1 TUilT UP fteii migT UiT iu
  MaT£ UiU^S ThliC^ iriiTfel M/) fi^T /Uirl TUiT iaIKJ/ffl. Min/^

 state ujo^t imatS nriri}iij. /Uvl.'iiMcU iuoa^h ri-kr to*. iWJj/i
 N/'A.i^ ifi.l^ \aa~?m>A ilte > Ph-hAa. FAL^Wr- ttJ.fti'luTfi ,




 1-127 Front (Revised 11-2010)     YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                           (OVER)


                                                                                                                          Appendix F
                                                                                                                                       A
                                                                            * -^   -   .->     .   J




                 \J.\   •      "K




                                                                  -Lr)



                                                                                                                         \    '



 Action Requested to resolve your Complaint.
                                                      BUT TUP ^p.Ttiu.i .IF tU^ ssTAn/Tuft j/1 A~4
 Offender Signature: &1jLaJ doc) ATj&uI^                                           -       _1_. * . _
                                                                                                       Ii±_ Date: -life^ O^ ~ 13
 Grievance-Response:                                                                                      *•-   »«•.   I, i




                                                                                                                                          Date: AUG 2 3 2013
                                              imay sS^ta Step 2(1-128) to the UnitGrjeyance Investigator within 15 days from the date ofthe Step 1response.'
Returned because: -         'Resubmit this            lie corrections are made.;       ^
• 1. Grievable time period has expired.
• 2. Submission in excess of1every 7days. *                                                                            OFFICE USE ONLY
• 3. Originals not submitted. *                                                                          Initial Submission               UGI Initials:
• 4: Inappropriate/Excessive" attachments." *^ T- '" - --=•*-• •=---*=•--                               .Grievance #:                      _J
Q 5. No documented attempt at informal resolution. *                                                     Screening Criteria Used:

Qtf. No"requested relief isolated. •*=- ^=~-s^2^ --- -—- -^-     _-. ..                                  Date Reed from Offender:

Q 7. Malicious use of vulgar, indecent, or physically threatening language. *                            Date Returned to OffenderT" "~          " "" "~
• 8. The issue presented isnot grievable.                                                                l*^SnliiniSSifla                 UGI Initials:.
                                                                                                         Grievance #:
n 9. Redundant, Refer to grievance #             -_           •
                                                                                                         ScreeningCriteria Used:
O 10. Illegible/Incomprehensible. *
                                                                                                         Date Rccd from Offender:
n 11 •Inappropriate. *
                                                                                                         Date Returned to Offender:
UGI Printed Name/Signature:                                                                             a^SHhmissiim                   UGI Initials:.
                                                                                                        Grievance #:
Application of the screening criteria for this grievance is not expected toadversely
Affect the offender's health.                                                                           Scr~e"ening~Criteria"Use"d:J""~
                                                                                                        Date"Reed "from Offender:"_
Medical Signature Authority:                                         ,
                                                                                                        Date Returned to Offender: .
1-127 Back (Revised 11-2010)                                         f      --     • -
                                                                                                                                                           Appendix F
   [££i\(Lc\ Mim.i±                                  ~6A
                      Texas Department
                                    nfcof Criminal Justice                                      OFFICE USE ONLY
                                                                                         1            V
                                                                                         Grievance #:      -
                                                      OFFENDER                  •
                                                                                         Date ReceiJeP-4^fc-H*-4Q^
                        STEP 1                     GRIEVANCE FORM
                                                                                         Date Due:

                                                                                                 eCofc? ^*4fei-
                                                                                         Grievance


Offender Name:*Mfrlta¥*H** rvVftlKi)^TDCJ#^^dgg6                                                      T^-:f4^-
                                                                                       TlnvestigatorTiy
Unit: P5TPJ.U.                    l_ Housing AssignmenfTTXrV. tfl. lQ- o? I              Extension Date:

Unitwhere incident occurred: P~/*i^T 1-1 Ah .4                                           Date Retd to Offender:.



You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealingthe results of a disciplinaryhearing.                 .               f\
Who did you tali to (name, title)? UlQlT CLLlvUf.)          LUflfrtcklU 1QU4                    When? ? fl3-dY-l3
What was their response? {|KJ 1/ RJfl M) Kj                               s     :
What-action-was taken?.—1-1 HM-l/^H-JfJtdtJ-H-1-
State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate
       n»in* AW\mx nte iK/ok/ irt /I -KyUJn* iAxfciri;rlf^                                               Ri 41k


 iMA rmiUATC-Uin-tfA fi\/WS /4mi1kh4 TUlmli Any-! Tl4i^ fSTTiTP.k^lufT
 liiAMmirnut A15A \i\\A\oiA pAtMft TWa* TU' ifliVttjYilu \Aat \ T)4-
                                                                     i«i lil/kS'(I'm'tHi]*. In^Hn^ ir          £
  0-7/HI 13 r                 M113 Fijn^i ilu.'iTii ite rMti
                                                                                     -pK.(j).l4T-inll^

                    Tl1 A Q-5 ^T&Tii.S-l.4i1iilfWlj< fSimff. rMUT TiM<                                             r\/i- iflrrtf.-
3livp^prJ           H4M TU^^l i6 miT^iVk XX2A \uwiui x\Af~ \l\il\-\ hi/ 4
LlFEr-mfti. fiV)«. lUirl TUiAT i'idU \S\l\ mil Tu>i(0^1^^ h 1 flJJiAwiWl HJm
Ti4tL iAi6M^)liKwM'l'y^ik /Ak^J puMQC\i\«ii\ Fiiu Llffi^irJi^ '^tliliks
m' inpt^i-nrsc ing-^Pliip-iiniu FHk-uH4i/j4 I. h.)WS LWa^A A+A E1   a npt-puis*. [r flmn. nuju.Fiiwi, tut- ^^i^^JMsiPi^^ruiui-L^^-
    it»1 tt4*t U1HA \AL\r\ llm Hg/ia /1«4 Til iflgrinuuuLir r f>l4iinld Id*.


   Tiupml^ IflflMisL Inriro nltj                            A.
                                                                                                                Initial Submission            UGI initials:     Stf-^*
 l~l 3. Originals not submitted. *
 n 4. Inappropriate/Excessive attachments. *
                                                                                                                Grievance #: -ZQ /Vj / 0 Ol Q?
                                                                                                                Screening Criteria Used: f         C^          nfltA
 I"") 5. No documented attempt at informal resolution. *            ,             ,
                                                                                                               "Date Rec'd from Offender: .
 £m6. No requested reliefis stated. *MAR jl 3 Z014 f                                                           'Date Returned to Offender:
                                                                                                                                               MM 1 3ZM
 I~~l 7. Malicious use of vulgar, indecent, or physically threatening language. *
                                                                                                              _2_°±£g£jnJ2Sion                uai Initials:
 n 8. The issue presented is hotgrievable.                                                                      Grievance #:
 f~l 9. Redundant, Refer togrievance #                                                                          Screening Criteria Used: _
 n 10. illegible/Incomprehensible.   »   *
                                                                                                                Date Reed from Offender:

 Q 11. Inappropriate. *                                                                                         Date Returned to Offender:

 UGI Printed Name/Signature:                                                                                    l^SubmijsiQn                  (JGI Initials:
                                                                                                                Grievance #:
 Application of the screening criteria for this grievance is not expected to adversely                          Screening Criteria Used:
 Affect the offender's health.
                                                                                                                Date Reed from Offender::

 Medical Signature Authority:_                                                                                  Date Returned to Offender:.

 1-127 Back (Revised 11-2010)
                                                                                                                                                               Appendix F
                      Texas Department of Criminal Justice                                       OFFICE USE ONLY

                                                                                         Grievance #:          a%.A,
                                                         OFFENDER
                                                                                         Date Received1
                        STEP1                     GRIEVANCE FORM
                                                                                         Date Due:

                                                                                        Grievance Code: 'c'/ •         7
                                                                                                                           ^
                                                                                                                               •xfr
Offender Name: A1 fcm f_\ \(LAfSXb ft )L.                 TDCJU-gtlJ t^U5                Investigator ID #'

Unit: ££>XdA\(L                     Housing AssignmqrffTU.S. tfl. tfl- 2l                Extension Date         w


Unit where incident occurred:-fc^TQJ.l(?i


You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary hearing.        .      . _.                        ,.
Who did you talk to (name, title)? JUil-* tfUL \U ~(Lirt."ftl ^ ltL/\Tl OMit- (Ll4i iI- When? Qg i                     I *T
'What was theirrespnfise? •j-J^j}/HJflXfl^                                                                    ^A . 1

Whataction wastaken? (J frjk, Hl^tVi j
State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate




 iil/iM/llY. I lilUiVM                       'ftjfrs'lVl
                                          IVV) PH J1Til ill, K1i,./| THE -Artf if3li*jMrtm4 r. i.ias miur-fWjuAi,)/-! ei.u,^i ii/iifei
 dMrtuM lU\Ai, CflUgji uhv-J Yu^frwj.'rttiV yo^iiU--Mii»sji:iC^Tidm-MtfjdRi'4fc^
 i\f.t\AArUr\ T)1 A,~4 ?sXHA< iS IOij THE 1iuMX-OlAfiSi fiC ATi&ni
 Oftk A* j71m~ A, ^1 Tt4ft a im >ts v/; IIV -r jijtitjOi it&ja- \Ko ^iltudax-J-
-ftTifl-M- h\A^ TkrpwpiM \n                                                                                                          *         V


                         s*-
            —V*



                             ;v-^                                                             ^ *r
                                                                   ^4
                                                                                                                                                             .tv\W
                                                                                                                                                         Q
                                                                                                                                                  ,«\
                                                                                                                                               vw


ActionRequestedtoresolveyourComplain,TUAr f ^                                                             ^UwJ Tl1 ^-1 ffflUi id J,  '




        1               .'    I                          .*    f
                                                                                                                t

SijnatureAuthority;'1 ' * "^ '                                 '                 ' '• > ^                                                                              Date:
If you are dissatisfied with the Step 1 response,')oumay submit a Step 2 (1-128) to the Unit Grievance Investigator within IS days from the dateof the Step 1 response.
State the reason for appeal on the Step 2 Form.                                  .                                            , -, v. _            ,
Returned because:            ♦Resubmit this form when the corrections are made.

yj 1. Grievable time period has expired. ll*t» tL 4) Qiwvt
l~l 2. Submission inexcess of 1every 7 days. * • *> •\ _ /                                                          N                            OFFJCE JJSE ONi;
                                                                                                                                   "Initial Submission       , ^       UGI Initials:
M 3.; ^gmalsnoU.ubmitted.lJf..k. ..^ •» -p-*"!-^ r^~                         •       ••«-•=   »



l~|-4. Inappropriate/Excessive attachments. *
                                                                             r
                                                                                                                        . \
                                                                                                                                    Grievance #

                                                                                                                                    Screen i   nec^u
                                                                                                                                    Date Reed from Offender:
f~l6. No requested relief is stated.**      -,--.. '-. . v -           "M .                                                    t          *» •     *
                                                                                                          \ r                  J DateReturned to Offender                           , I
r^l 7rMa\icioususe-of vulgar: indecent-or physically threatening language. -*•
                                                                                                                              ^"^Siibmislion"" -Ft ^~                  UGI Initials:
[~l 8. The issue presented isnot grievable.                                                                                         Grievance #:
LJ 9. Redundant, Refer to grievance # '       •*               '   ."                ;                                              Screening Criteria Used: _
II 10. Illegible/Incomprehensible. *4 1 , ^                   «^    i *, --me.                        '                            ' Date Reed from Offender:

Q 11. Inappropriate. *                                                                                                             -Date Returned to Offender:                  r

UGI Printed Name/Signature:                                                                                                         ^Submission                        UG] initials:
                                                                                                                                    Grievance #:
Application of the screening criteria for this grievance is not expected to adversely                                               Screening Criteria Used: _
Affect the offender's health.
                                                                                                                                    Date Reed from Offender: .
Medical Signature Authority:                                                                                                        Date Returned to Offender:


1-127 Back (Revised 11-2010)
                                                                                                                                                                                               Appendix F



                                                   •\:
(   &•




    Cn)
                                                                           Vo   IAv/ r-f

                             INMATE CORRESPONDENCE REPLY


  To:                                                                   FILE DATE: 04/15/14
  ALFRED LEE STONE # 599665                                           CAUSE NO. : 14-0076
  ESTELLE UNIT                                                                  COURT: 349™
  264 FM 3478
  HUNTSVILLE, TX 77320


  Dear: MR. STONE

        We will need a notarized copy of your Inmate Trust Fund or a court order to prepare
        the copies you requested at no charge to you.

_X_     The following documents have been filed in the above listed case. File-stamped
        copies of the documents are enclosed.

        *ORDER OF DISMISSAL

        Today,              the transcript of your Petition for Writ of Habeas Corpus has
        been forwarded to the Court of Criminal Appeals.

        Enclosed you will find a set of questions the Judge has ordered you to answer.
        Please fill out the form and mail it back to us.

        Other:




All further correspondence should indicate the above Cause number.




                                                 By: r\€Hte4+ IjUfltn, Deputy District Clerk
                                                                            Houston County
                                                                                 Po Box 1186
                                                                 Crockett, Texas 75835-1186
                                                                                        voft\'l tf

                                        CAUSE NO. 14-0076                               
VS                                              9           349th JUDICIAL DISTRie^,
                                                                                          .
A. BASKIN                                       I           HOUSTON COUNTY, TEXA^

                                  ORDER OF DISMISSAL

        On April 15,2014, Plaintiff filed The Texas TortClaim Action alleging four causes ofaction.
It is obvious to the Court that this civil action is not brought under the Family Code and is a cause
of action governed by Chapter 14 of the Texas Civil Practices and Remedies Code.
       The Court finds that the plaintiff failed to file an affidavit relating to previous filings as7"
required by section §14.004. Plaintiff failed to file a certified copy of the trust account statement
as required by section §14.004. Plaintiff failed to file an affidavit relating to grievance system as
required under section 14.005. The Court finds the claims were filed after the period prescribed in
section §14.005. The Court finds the claims to be frivolous or malicious.

       It is hereby, ORDERED, ADJUDGED AND DECREED that the action of Plaintiff against
Defendant(s) be dismissed without prejudice.

       It is further ORDERED that the inmate pay an amount equal to the lesser of:
       1)     20 percent of the preceding six month deposits to the inmate's trust account; or
      2)      the total amount of court fees and costs charged to the inmate in this cause.
       In each month following theimonth in which payment is made above, the inmate shall pay
an amount equal to the lesser of:
       1)     10 percent of that month's deposits to the trust account; or
       2)     the total amount of court fees and costs that remain unpaid as charged to the
       inmate in this cause.

       Such monthly payments shall continue until the total amount of court fees and costs are
paid or until the inmate is released from confinement.
       The District Clerk shall forward a current cost bill, a copy of the Plaintiffs original complaint,
and acopy of this order to the Texas Department of Criminal Justice Litigation Support Program
 The Texas Department of Criminal Justice shall withdraw money from the trust account of the
inmate in accordance with this order and shall hold the money in a separate account. The Texas
Department of Criminal Justice shall forward the money to the District Clerk of Houston County on
the earlier of the following dates:
       1)     the date the total amount to be forwarded equals the total amount of court fees and

Page 1 of 2
             costs $                    that remain unpaid; or

       2)    the date the inmate is released.


      Accordingly and pursuant to Chapter 14 of the Texas Civil Practices and Remedies Code,
the petitions as filed are ordered dismissed without prejudice. It is hereby, ORDERED,
ADJUDGED AND DECREED that the action of Plaintiff against Defendant be dismissed without
prejudice.

       SIGNED AND ENTERED on this the lb day of UtMo-QT                       2014.


       PRESIDING JUDGE




Page 2 of2
d




    Li*)
                           INMATE CORRESPONDENCE REPLY


  To:                                                                FILE DATE: 04/15/14
  ALFRED LEE STONE # 599665                                         CAUSE NO. : 14-0076
  ESTELLE UNIT                                                              COURT: 349tH
  264 FM 3478
  HUNTSVILLE, TX 77320



  Dear: MR. STONE

  _   We will need a notarized copy of your Inmate Trust Fund or a court order to prepare
      the copies you requested at no charge to you.

_X_   The following documents have been filed in the above listed case. File-stamped
      copies of the documents are enclosed.

      * MOTION FOR NEW TRIAL
      * AFFIDAVIT
      * PROOF OF SERVICE

      Today,              the transcript of your Petition for Writ of Habeas Corpus has
      been forwarded to the Court of Criminal Appeals.

      Enclosed you will find a set of questions the Judge has ordered you to answer.
      Please fill out the form and mail it back to us.

      Other:




All further correspondence should indicate the above Cause number.




                                               By: \&&i** Lilian, Deputy District Clerk
                                                                          Houston County
                                                                             Po Box 1186
                                                             Crockett, Texas 75835-1186
                              &AUSL Hid. l4-U07«o

Td*TdK !t\(pil\Aof>i             34qn4Judi6Al #i$T^CJ       ^

 TUw T#(Lrt3dH u
               »   .
                                                    ~—DE?^v
                       - MdTi'diu Pd* HJtuJ TttiA
             l(U pdK3U^»U(!t Td IX*. rt< App, t /Mf^ufMuT i^tduuTdf TMLCdum Td L}«/4or /( Md
Tidu Wit lutu WiM rj« rt*ft raiidtdiw^ rtmajos 3w«d
kOdduJ.
                                     I.
              uwju/ikiii tml Qw&diuH Judtjd pw pia-
(LMiit Si.ijj'o'eici MW Coot,

      , UJM'e-i-i u)K A«ud btMdtt. i*j vidldiidiu df rm
TdnTuni wqilrauv*!a(t;....jd ckm ^Rda^.„,*,Fiucb TU/ir:
     i), rfc Aiki4aridKj dr-jOdVM/Tq-'ioTTfe AFF.d/tv/T d« utu-
       5uJd«-«jd(t.dl/ii(/sTidu i6 fAtef,.
     ^.Tf-lt CJaiM 16 ffil^dldus dK MAlitidUi. dd;
     3).Ti4il iuN4ru. Pjkd Au APridMUiT dK u/U5uJdiiy
        THt iyMATt kwty UJ^5 W5t'
  Tl£! LbtAAmttud yuSi -14m 5w AItiiULl UJiwl fife
  Tl^iCpUST. Aiti'.VqW, jpwdUidcS AwTd^TdH Lu)in4 KJd
  Ti'a/kd Aj-iuuiiuLj /oiXcujL a i0i5Mrss»l. or- n-te
  lAuJ SjIUShE Itujis V^Miwit 4V5uJ3d 4T ^i.
 quid Ttl.TMfc ^L»p«, /kd Lvms Vlui-tuj ids $Lt,-at ia;?.-
          •|4euc; ^rdut mttiVtd ;/ud"iudTi'cs, dP a d/5-
 mi65mI-ddtktx 5ot.'*jC| dw."ydwt of im faai m-
•MJ3 dwd^t dP di5 M/^ Al A5 jfciui*o£j u —lUlU.L""




                             C2)
       6itftm$k Tf€ JudLjMi/uT hoTutzd Hut uJ/fW duT
iUdTi'L«- ViUMry TMt due pKdto5 6l/ttJit,5e^ 4rfMSTK
d«jd 5*d d.3.t)4§,, «?5 5,6r, im aiu 6 GitoTiTuTi'dVA/q


\U\ i5 Td Y)i Mceditded-P/d/vi/rLj b /udritt n^sdiu-
Abit CaI{Lu!ar^d ujudiii ma 6'itdu/w/^TAHjCt rd Am
nbL iiuTcKtsrecl p/foTjw ornfe fdeiudciucq 0i: n-fe
4dJiduJkd /^r-KdwdJ'-lLU Tl4i djO{3UKTU«JlTL| Td p(-
EsojT fUtik titeJia'iQy Td 4vdid n^'feulr, ^
\l jI.I /I KJOnl \| SMnJy MaJTd Ul d ]Hdd< 9 id QoJ *d ,3 75, C
T6i-.-A3p.34iUi iflflJTJoiti
       AhxJ TWd P^iluttTa-cji'vc- urnkt Vi'dlarta T/4Md
ST nudi Mt/d f/kq d&d Aud-s 0 dut j&d&iss dP- /Ad
S££ A^(M5TMtJn^ 3Vd U6^45n ^&5.tTrim,,ll'7d)
     TI-ltidiFdiu, LdMtrWti ^di5Mi^Uiut3TiC£- ib
dijiu5TiruTidy^ilq -AdtquArc is 4 4ummj dr l/u
fijK iMt dguit(6: Td /k^lVi,^ &.d, AdTUid L>H SuJ


           TUni TW/6 CduitT ikcAnjt Tit Hj^fdM/toill-
AyfM titid TiuAli
                                 AifiwA let5TdnJ&/
                                  TdKru                      I AlFiied lit 5TdwtTd                     dAJ5(LlUd, l4-dd7(p
 Allied lit 5id«jc         Lkj TMG. &isTnit\ CjJuua
 TdMTdH / Appu\A*j\        3«H tH Judit/41 iQi&wi
   •a Ui                   MduSTdiuCduiurdrexiai
  Td«Tfu/l5dk/, Appellee
 RfedflUE. dF T&f/tt if
  Hdusidw CduuTq rawu

               1 Aff Kid lit STdnJt MRFMiui ditfdsts
 Mud 3TAT£ THu FtJ lldali'iuLj. Mq HJAMtiS ^iFujufJ fit
 5TdMJtI/4M QVW 51 L{i^K6 dF ACfc. 5dd*d Wi'md 04-
 |0rt!o)edF WMkiuC| Ttfb AFF.d^v/T A*d {0m saum) aubds, 4,5, loj
 TFt tltK*. KJd« UtMttl MtAuS,
                              A\\wd ittSidxx.
                              AFFAIwT.,
                   EXHtuitdjiLljLUt
          Xti |&jk5UA«j Thuc Aud dd*«